                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                        CIVIL ACTION NO. 3:20-CV-00508-KDB
 PATTI LORETTA CLONINGER,

                 Plaintiff,

     v.                                                          ORDER

 ANDREW M. SAUL, Commissioner of
 Social Security,

                 Defendant.


          THIS MATTER is before the Court on the Motion for Leave to Appear Pro Hac Vice as

to Lindsay F. Osterhout (Doc. No. 2) filed by Paul Eaglin on September 14, 2020. Lindsay F.

Osterhout seeks to appear as counsel pro hac vice for Plaintiff Patti Loretta Cloninger. Upon

review and consideration of the motion, which was accompanied by submission of the necessary

fee and information, the Court will GRANT the motion.

          IT IS THEREFORE ORDERED that in accordance with Local Rule 83.1, the Motion

for Leave to Appear Pro Hac Vice (Doc. No. 2) is GRANTED. Lindsay F. Osterhout is hereby

admitted pro hac vice to represent Plaintiff Patti Loretta Cloninger.

          SO ORDERED.


                                   Signed: September 17, 2020




            Case 3:20-cv-00508-KDB Document 4 Filed 09/17/20 Page 1 of 1
